DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in reply to Applicant’s Response dated 06/28/2022. Claims 7 and 9-14 are amended. Claim 21 is new. Claims 1-21 remain pending in the application.

Response to Arguments
In response to the Applicant’s argument (see page 9), with respect to the objection to claim 7, he objection to claim 7 has been withdrawn in view of the amendment made to claim 7.

In response to the Applicant’s argument (see page 9), with respect to the rejection of claims 9-14 under 35 U.S.C. 112(b), the rejection of claims 9-14 under 35 U.S.C. 112(b) has been withdrawn in view of the amendments made to the claims.

The Applicant argues (see page 10), with respect to the rejection of claim 1 under 35 U.S.C. 103, that Shin only describes telephone numbers registered in a directory on a device's own memory and does not disclose any telephone number that is "registered for the business messaging system," let alone "providing a first display element for initiating communication with the telephone number via the business messaging system when the telephone number is registered for the business messaging system."
In response to the Applicant’s argument, the Examiner respectfully disagrees. First, it is worth noting that claim 1 fails to specify what a “business messaging system” is, how a telephone number is registered or how the determination of whether the telephone number is registered is made. 
Second, Shin teaches transmitting a call request signal to a phone number and determining if the extracted phone number is a previously registered number and displaying the sender information as shown in Figs. 2A and 2B. Information or phone number displayed in Figs. 2A and 2B is clearly information in which a user can use to initiate communication with the sender. Therefore, the displaying is a first display “for initiating communication with the telephone number”. 
Shin further teaches displaying a plurality of names (or phone numbers) and at least a portion of a text message content corresponding to the names on a screen (Fig. 6A) and Fig. 6A and 6B show names and messages that are business associated (e.g. BILLING SYSTEM CANCEL, BY FREEZONE SERVICE CANCEL, etc.) (Shin, see figs. 2A-2B, 6A-6B; see paragraphs 0034-0035, 0037, 0056 and 0087). Clearly, Shin’s system (receiving system) and also the sender’s system that sent the messages or made the phone call are business systems. Also, receiving the sender’s information or call is an indication that the phone number of the sender or the business that called is registered for the sender’s business system. 
Accordingly, Shin teaches “providing a first display element (displaying previously registered phone number) for initiating communication with the telephone number (displayed phone number is for communicating with telephone number by dialing that phone number) via the business messaging system (sender’s system (receiving system in this case) or Shin’s system/device (calling system in this case)) when the telephone number is registered (previously registered at the device, which is also an indication that the phone number is registered for the business system that made the phone call) for the business messaging system (Shin’s system/device or the sender or sender’s business system” (see figs. 2A-2B, 6A-6B; see paragraphs 0034-0035, 0037, 0056 and 0087).

The Applicant argues (see page 10), with respect to claim 1, that the Office Action concedes that Shin does not teach "determining whether the telephone number has been remotely registered at a business messaging system remote from the device." (Office Action, p. 5). Thus, Shin also does not teach "when the telephone number is registered for the business messaging system."
In response, the Examiner respectfully disagrees. The limitations above are two different limitations. The limitation “…registered at a business messaging system remote from the device…” is not the same as “…the telephone number is registered for the business messaging system…” While Shin does not teach “…at a business messaging system remote from the device…”, Shin does teach “…the telephone number is registered for the business messaging system…” as described above.

The Applicant argues (see page 11) that “Although a call that establishes a connection to a call center may indicate that the telephone number has been registered at some location, the call that establishes the connection does not necessarily indicate that the telephone number "has been remotely registered" as opposed to locally registered. 
In response, the Examiner respectfully disagrees. First, the claim fails to specify how the telephone number is remotely registered, and the Applicant has not provided the Applicant’s interpretation of the limitation “remotely registered”. Although the Applicant appears to argue that “remotely registered” is not “locally registered”, this merely indicates an example of what the limitation, “remotely registered”, could not be and provides no indication as to what “remotely registered” is or what it means. Thus, under the broadest reasonable interpretation, if a telephone number is associated with or can be used to call a remote device or system then the telephone number is registered at the remote device or system. Therefore, the telephone number is remotely registered at the device or system that is remote from a user device.
Second, as indicated above by the Applicant, Roundtree teaches “a call that establishes a connection to a call center”. If calling a number can establish communication with a remote call center than, clearly, that number has been registered at the remote call center. Thus, Roundtree clearly indicates "has been remotely registered" (Roundtree, see figs. 6A, and 7-8D; see paragraphs 0041, 0062 and 0065).  

The Applicant argues (see page 11) that the cited portions of Roundtree do not disclose "otherwise providing a second display element for initiating communication with the telephone number via a user messaging system different from the business messaging system." Particularly, the Applicant argues that neither the message nor the instructions are able to initiate communications with the telephone number, let alone "via a user messaging system different from the business messaging system."
In response to the Applicant’s argument, the Examiner respectfully disagrees. The claim recites “otherwise providing a second display element for initiating communication with the telephone number via a user messaging system different from the business messaging system". Nowhere in this limitation requires that the second display element has the ability to initiate communications with the telephone number. The limitation “for initiating…” merely indicates the purpose of the second display element. It does not indicate the ability of the second display element to initiate communication. Thus, the Applicant argues a limitation that is not recited in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S. PGPub 2012/0315607) in view of Roundtree et al. (U.S. PGPub 2005/0233733).

Regarding claim 1, Shin teaches A method, comprising: responsive to receiving a selection of a telephone number on a device: providing a first display element for initiating communication with the telephone number via the business messaging system when the telephone number is registered for the business messaging system, (Shin, see figs. 3-4B; 7A-7B, 9A-9B; see paragraphs 0034-0035 where  can control the device 100 to shift a focused region on the touch screen 102. The Okay key 126 can control the device 100 to transmit a call request signal to a phone number within the focused region on the touch screen 102...the device can zoom in and display sender information (i.e., a name and a phone number) (FIG. 2B)...; see paragraph 0037 where determine if the extracted phone number is a previously registered number. In a particular case where the extracted phone number is the previously registered number, the device can search a name corresponding to the corresponding phone number in a memory and add the searched name to the sender information...; see paragraph 0041 where phone numbers on a screen (FIG. 4A), if a touch event occurs, the device focuses a region within screen where the touch event occurs, and zooms in and displays a name and phone number within the focused region...; see paragraph 0073 where touch event is maintained...; see paragraph 0081 where If it is determined in step 921 that the coordinate position of the touch event changes in the state where the touch event is maintained...)
However, Shin does not explicitly teach determining whether the telephone number has been remotely registered at a business messaging system remote from the device; and
otherwise providing a second display element for initiating communication with the telephone number via a user messaging system different from the business messaging system.
Roundtree teaches determining whether the telephone number has been remotely registered at a business messaging system remote from the device; and (Roundtree, see figs. 7-8D; see paragraph 0041 where Subscribers may dial one or more predetermined numbers on their respective mobile device...determines whether the number corresponds to one of the predetermined numbers (such as a customer support number). The phone provides information to the subscriber, and may intercept the call when the number is dialed, after the call has gone through, while the call is on hold, etc. For example, if the number dialed matches a customer support service number, then the mobile device may interrupt the attempted call and display a list of potential solutions to the subscriber's problems on the mobile device...; see paragraph 0062 where subscriber dials a customer service support number, such as "611," to access a customer support call center. The subscriber's mobile device determines locally if the number dialed matches a number stored on the mobile device (block 604). If the number matches, then the mobile device locally intercepts the customer service support call at the mobile device and performs actions at the mobile device (block 608), as described below. In one embodiment, the mobile device may intercept the incoming call and display locally stored content (e.g., series of help screens), or launch a browser to a predetermined webpage via a network connection...; see paragraph 0065 where A customer support call may be intercepted before connecting to a call center, as illustrated in FIG. 6A. A customer support call may also be intercepted and redirected after it has established a connection to the call center.  Note that if the number matches then it is a number for connecting to the call center - in other words, if the number matches, then it is a number that is registered at the remote call center for the connecting to the center)
otherwise providing a second display element for initiating communication with the telephone number via a user messaging system different from the business messaging system. (Roundtree, see figs. 7-8D; see paragraph 0041 where determines whether the number corresponds to one of the predetermined numbers (such as a customer support number)...; see paragraph 0062 where subscriber dials a customer service support number, such as "611," to access a customer support call center. The subscriber's mobile device determines locally if the number dialed matches a number stored on the mobile device (block 604). If the number matches, ...; see paragraph 0065 where A customer support call may be intercepted before connecting to a call center, as illustrated in FIG. 6A. A customer support call may also be intercepted and redirected after it has established a connection to the call center.  Note that if the number matches then it is a number for connecting to the call center - in other words, if the number matches, then it is a number that is registered at the remote call center for the connecting to the center; see paragraph 0066 where If the entered number does not match, then the subscriber's call continues (continues with first display)...if the entered number matches an existing number stored on the mobile device, then the mobile device intercepts and redirects the call to a process locally stored on the mobile device (block 804). A message indicating that the call has been intercepted may be displayed on the mobile device (second display)... display instructions for selecting potential solutions (second display);  see also paragraph 0069; see figs. 11A-11C; see fig. 5 and see paragraph 0060 where access the display 504 on a screen 502 by dialing a customer support number)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Shin and Roundtree to provide the technique of determining whether the telephone number has been remotely registered at a business messaging system remote from the device and otherwise providing a second display element for initiating communication with the telephone number via a user messaging system different from the business messaging system of Roundtree in the system of Shin in order to reduce cost and bandwidth and provide shorter wait time for users (Roundtree, see paragraph 0003).

Regarding claim 7, Shin-Roundtree teaches further comprising: prior to determining whether the telephone number has been remotely registered at business messaging system: (Roundtree, see figs. 7-8D; see paragraph 0041 where Subscribers may dial one or more predetermined numbers on their respective mobile device...determines whether the number corresponds to one of the predetermined numbers (such as a customer support number). The phone provides information to the subscriber, and may intercept the call when the number is dialed, after the call has gone through, while the call is on hold, etc. For example, if the number dialed matches a customer support service number, then the mobile device may interrupt the attempted call and display a list of potential solutions to the subscriber's problems on the mobile device...; see paragraph 0062 where subscriber dials a customer service support number, such as "611," to access a customer support call center. The subscriber's mobile device determines locally if the number dialed matches a number stored on the mobile device (block 604). If the number matches, then the mobile device locally intercepts the customer service support call at the mobile device and performs actions at the mobile device (block 608), as described below. In one embodiment, the mobile device may intercept the incoming call and display locally stored content (e.g., series of help screens), or launch a browser to a predetermined webpage via a network connection...; see paragraph 0065 where A customer support call may be intercepted before connecting to a call center, as illustrated in FIG. 6A. A customer support call may also be intercepted and redirected after it has established a connection to the call center.)
determining whether the telephone number is associated with a contact of a user of the device based on one or more telephone numbers associated with the contact of the user; and (Roundtree, see figs. 6A-8D; see paragraph 0065 where A customer support call may be intercepted before connecting to a call center, as illustrated in FIG. 6A. A customer support call may also be intercepted and redirected after it has established a connection to the call center...)
in response to determining that the telephone number is associated with the contact of the user, providing the second display element for initiating communication with the telephone number via the user messaging system. (Roundtree, see figs. 6A-8D; see paragraph 0065 where A customer support call may be intercepted before connecting to a call center, as illustrated in FIG. 6A. A customer support call may also be intercepted and redirected after it has established a connection to the call center...if the mobile device determines that the call should be intercepted, then the call is redirected or rerouted back to the mobile device (block 706), where the mobile device displays a list of potential solutions to the subscriber's problems (block 708). Thus, a voice call is converted in to an action on the mobile device. The rerouting can be done by call center software rerouting the call back, or a proxy call center (FIG. 14) reacting to an inbound call with a device push.)
The motivation regarding to the obviousness to claim 1 also applies to claim 7.

Regarding claim 21, Shin-Roundtree teaches further comprising initiating communication with the telephone number via the business messaging system subsequent to providing the first display element, otherwise initiating communication with the telephone number via the user messaging system. (Roundtree, see figs. 7-8D; see paragraph 0041 where determines whether the number corresponds to one of the predetermined numbers (such as a customer support number)...; see paragraph 0062 where  subscriber dials a customer service support number, such as "611," to access a customer support call center. The subscriber's mobile device determines locally if the number dialed matches a number stored on the mobile device (block 604). If the number matches, ...; see paragraph 0065 where A customer support call may be intercepted before connecting to a call center, as illustrated in FIG. 6A. A customer support call may also be intercepted and redirected after it has established a connection to the call center.  Note that if the number matches then it is a number for connecting to the call center - in other words, if the number matches, then it is a number that is registered at the remote call center for the connecting to the center; see paragraph 0066 where If the entered number does not match, then the subscriber's call continues (continues with first display)...if the entered number matches an existing number stored on the mobile device, then the mobile device intercepts and redirects the call to a process locally stored on the mobile device (block 804). A message indicating that the call has been intercepted may be displayed on the mobile device (second display)... display instructions for selecting potential solutions (second display);  see also paragraph 0069; see figs. 11A-11C; see fig. 5 and see paragraphs 0060-0061 where access the display 504 on a screen 502 by dialing a customer support number...if the number dialed matches a number stored on the mobile device (block 604)...launch a browser to a predetermined webpage via a network connection. If the number does not match, then the mobile device allows the call to be completed to a call center (block 606).)
The motivation regarding to the obviousness to claim 1 also applies to claim 21.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Shin-Roundtree in view of Morifuku et al. (U.S. PGPub 2013/0115929).

Regarding claim 2, Shin-Roundtree teaches determining whether the telephone number is registered for the business messaging system based on whether the telephone number is included in the list of telephone numbers. (Shin, see figs. 3-4B; 7A-7B, 9A-9B; see paragraph 0037 where determine if the extracted phone number is a previously registered number. In a particular case where the extracted phone number is the previously registered number, the device can search a name corresponding to the corresponding phone number in a memory (extracted phone number is determined to be included in the list of numbers in memory) and add the searched name to the sender information...)
However, Shin-Roundtree does not explicitly teach wherein determining whether the telephone number is registered for the business messaging system further comprises: generating an encoded identifier of the telephone number;
transmitting the encoded identifier to a server;
receiving, from the server, a response that comprises a list of telephone numbers that are associated with the encoded identifier and that are registered for the business messaging system; and
Morifuku teaches wherein determining whether the telephone number is registered for the business messaging system further comprises: generating an encoded identifier of the telephone number; (Morifuku, see fig. 3; see paragraph 0037-0040 where use his or her telephone 309 to dial the provided number of activation server 355 and, in response to a prompt from activation server 355, provide the generated code previously received... forward the code entered (generated) by the user and the telephone number of telephone 309 to application server 320...Upon receipt of the entered code and the telephone number, activating instructions 321 may retrieve the generated code stored for the telephone number...)
transmitting the encoded identifier to a server; (Morifuku, see fig. 3; see paragraph 0037-0040 where use his or her telephone 309 to dial the provided number of activation server 355 and, in response to a prompt from activation server 355, provide the generated code previously received...activation server 355 forwards the code entered (generated) by the user and the telephone number of telephone 309 to application server 320...Upon receipt of the entered code and the telephone number, activating instructions 321 may retrieve the generated code stored for the telephone number...)
receiving, from the server, a response that comprises a list of telephone numbers that are associated with the encoded identifier and that are registered for the business messaging system; and (Morifuku, see figs. 3 and 7-8; see paragraph 0037-0040; see paragraph 0076-0077 where determine any telephone numbers associated with the user's account. For example, application server 320 may query profile server 345 to determine any telephone numbers associated with the user name of user 310. In response, profile server 345 may provide a listing of any such telephone numbers...Application server 320 may then communicate this file listing to user 310 including, for example, a telephone number and/or user identifier from which the file was received...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Shin-Roundtree and Morifuku to provide the technique of generating an encoded identifier of the telephone number, transmitting the encoded identifier to a server and receiving, from the server, a response that comprises a list of telephone numbers that are associated with the encoded identifier and that are registered for the business messaging system of Morifuku in the system of Shin-Roundtree in order to lessen the burden when communicating or transmitting data to a recipient (Morifuku, see paragraph 0002).

Regarding claim 3, Shin-Roundtree-Morifuku teaches wherein the response from the server further comprises identifying information for a business associated with the telephone number when the telephone number has been remotely registered at the business messaging system, and (Morifuku, see figs. 3 and 7-8; see paragraph 0037-0040; see paragraph 0076-0077 where determine any telephone numbers associated with the user's account. For example, application server 320 may query profile server 345 to determine any telephone numbers associated with the user name of user 310. In response, profile server 345 may provide a listing of any such telephone numbers...Application server 320 may then communicate this file listing to user 310 including, for example, a telephone number and/or user identifier from which the file was received...)
the method further comprising: displaying at least a portion of the received identifying information in the first display element. (Shin, see figs. 3-4B; 7A-7B, 9A-9B; see paragraphs 0034-0035 where  can control the device 100 to shift a focused region on the touch screen 102. The Okay key 126 can control the device 100 to transmit a call request signal to a phone number within the focused region on the touch screen 102...the device can zoom in and display sender information (i.e., a name and a phone number) (FIG. 2B)...; see paragraph 0037 where determine if the extracted phone number is a previously registered number. In a particular case where the extracted phone number is the previously registered number, the device can search a name corresponding to the corresponding phone number in a memory and add the searched name to the sender information...; see paragraph 0041 where phone numbers on a screen (FIG. 4A), if a touch event occurs, the device focuses a region within screen where the touch event occurs, and zooms in and displays a name and phone number within the focused region...; see paragraph 0073 where touch event is maintained...; see paragraph 0081 where If it is determined in step 921 that the coordinate position of the touch event changes in the state where the touch event is maintained...)
The motivation regarding to the obviousness to claim 2 also applies to claim 3.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shin-Roundtree-Morifuku in view of Flynn (U.S. PGPub 2015/0341752).

Regarding claim 4, Shin-Roundtree-Morifuku teaches all the features of claim 2.  However, Shin-Roundtree-Morifuku teaches does not explicitly teach wherein the response from the server further comprises an indication of at least one geographic area in which the business messaging system has been activated for the telephone number, and
the providing further comprises: determining whether a current location of the device is within the indicated at least one geographic area; and
when the current location is not within the indicated at least one geographic area, providing the second display element for initiating communication with the telephone number via the user messaging system.
Flynn teaches wherein the response from the server further comprises an indication of at least one geographic area in which the business messaging system has been activated for the telephone number, and (Flynn, see figs. 18j- 18P A location; see also figs. 18Q-18S; see paragraph 0133 where blinking glow 234 around a phone button 240 may let the user know their choice before going to the Second Call Screen (11) (FIG. 18Q). In some embodiments the phone number may be displayed. A color glow 242 may indicate distance from the user's current location; see claim 1 where Receiving, with the global positioning system receiver, a mobile device location; Transmitting, with the mobile communication device through the radio-frequency circuitry to the server, a query requesting location specific vendor information; Receiving, from said server, a result from the query with multiple vendors each having an associated vendor location...)
the providing further comprises: determining whether a current location of the device is within the indicated at least one geographic area; and (Flynn, see figs. 18j- 18P A location; see also figs. 18Q-18S; see paragraph 0133 where blinking glow 234 around a phone button 240 may let the user know their choice before going to the Second Call Screen (11) (FIG. 18Q). In some embodiments the phone number may be displayed. A color glow 242 may indicate distance from the user's current location; see claim 1 where Receiving, with the global positioning system receiver, a mobile device location; Transmitting, with the mobile communication device through the radio-frequency circuitry to the server, a query requesting location specific vendor information; Receiving, from said server, a result from the query with multiple vendors each having an associated vendor location...; see paragraph 0097 where to vendors located throughout a certain radius predetermined by the user)
when the current location is not within the indicated at least one geographic area, providing the second display element for initiating communication with the telephone number via the user messaging system. (Flynn, see figs. 18j- 18P A location; see also figs. 18Q-18S; see paragraph 0133 where blinking glow 234 around a phone button 240 may let the user know their choice before going to the Second Call Screen (11) (FIG. 18Q). In some embodiments the phone number may be displayed. A color glow 242 may indicate distance from the user's current location; see claim 1 where Receiving, with the global positioning system receiver, a mobile device location; Transmitting, with the mobile communication device through the radio-frequency circuitry to the server, a query requesting location specific vendor information; Receiving, from said server, a result from the query with multiple vendors each having an associated vendor location...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Shin-Roundtree-Morifuku  and Flynn to provide the technique of an indication of at least one geographic area in which the business messaging system has been activated for the telephone number, determining whether a current location of the device is within the indicated at least one geographic area and when the current location is not within the indicated at least one geographic area, providing the second display element for initiating communication with the telephone number via the user messaging system of Flynn in the system of Shin-Roundtree-Morifuku in order to maximize the available information and customize them as appropriate (Flynn, see paragraph 0005).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shin-Roundtree-Morifuku in view of Oberoi et al. (U.S. PGPub 2012/0072261).

Regarding claim 5, Shin-Roundtree-Morifuku teaches all the features of claim 2.  However, Shin-Roundtree-Morifuku teaches does not explicitly teach wherein the response from the server further comprises a list of randomized device identifiers granted access to initiate communication with the telephone number via the business messaging system, and
the providing further comprises: when a randomized device identifier of the device is not included in the list of randomized device identifiers, providing the second display element for initiating communication with the telephone number via the user messaging system.
Oberoi teaches wherein the response from the server further comprises a list of randomized device identifiers granted access to initiate communication with the telephone number via the business messaging system, and (Oberoi, see figs. 29 and 30; see paragraph 0148 where the page displays the call list applicable to the run 2930…system selects phone numbers from the phone list in random ...does not want to call people that have been recently surveyed...multiple runs of the same poll will select a different random set of phone numbers for each run...)
the providing further comprises: when a randomized device identifier of the device is not included in the list of randomized device identifiers, providing the second display element for initiating communication with the telephone number via the user messaging system. (Oberoi, see figs. 29 and 30; see paragraph 0148 where the page displays the call list applicable to the run 2930…system selects phone numbers from the phone list in random ...does not want to call people that have been recently surveyed...multiple runs of the same poll will select a different random set of phone numbers for each run...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Shin-Roundtree-Morifuku and Oberoi to provide the technique of the response from the server further comprises a list of randomized device identifiers granted access to initiate communication with the telephone number via the business messaging system and when a randomized device identifier of the device is not included in the list of randomized device identifiers, provide the second display element for initiating communication with the telephone number via the user messaging system of Oberoi in the system of Shin-Roundtree-Morifuku in order to automate systems to efficiently conduct and reduce the cost of calling or collecting information from consumers or users (Oberoi, see paragraphs 0073-0075).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shin-Roundtree in view of Kim (U.S. PGPub 2015/0378592).

Regarding claim 6, Shin-Roundtree teaches all the features of claim 1. However, Shin-Roundtree does not explicitly teach further comprising: receiving the selection of the telephone number in response to detection of a touch-down event on a touchscreen of the device; and
prior to detection of a touch-up event on the touchscreen of the device: initiating determining whether telephone number is associated with the business messaging system.
Kim teaches further comprising: receiving the selection of the telephone number in response to detection of a touch-down event on a touchscreen of the device; and (Kim, see figs. 10A-10B; see paragraph 0131 where in response to a user input for selecting several numerals, the controller 190 may search for a phone number that includes the selected numerals, and control the display 130 so that the searched phone number is displayed (determined that it is registered) on the exposed display region 1012. Next, as shown as 1040 of FIG. 10B, if the sensor 180 senses a user input for selecting a call button (touch-up event corresponding to the touch-down/inputs of the phone number), the controller 190 may perform call connection with the searched phone number in response to the user input...)
prior to detection of a touch-up event on the touchscreen of the device: initiating determining whether telephone number is associated with the business messaging system. (Kim, see figs. 10A-10B; see paragraph 0131 where in response to a user input for selecting several numerals, the controller 190 may search for a phone number that includes the selected numerals, and control the display 130 so that the searched phone number is displayed (determined that it is registered) on the exposed display region 1012. Next, as shown as 1040 of FIG. 10B, if the sensor 180 senses a user input for selecting a call button (touch-up event corresponding to the touch-down/inputs of the phone number), the controller 190 may perform call connection with the searched phone number in response to the user input...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Shin-Roundtree and Kim to provide the technique of receiving the selection of the telephone number in response to detection of a touch-down event on a touchscreen of the device and prior to detection of a touch-up event on the touchscreen of the device: initiating determining whether telephone number is associated with the business messaging system of Kim in the system of Shin-Roundtree in order to allow the system to search phone numbers and display the searched number before making call connection (Kim, see paragraph 0131).

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roundtree in view of Kim.

Regarding claim 15, Roundtree teaches A non-transitory machine-readable medium comprising code that, when executed by one or more processors, causes the one or more processors to perform operations, the code comprising: code to provide a first display element for initiating communication with the telephone number via the business messaging system when the telephone number is registered for the business messaging system, otherwise provide a second display element for initiating communication with the telephone number via a user messaging system. (Roundtree, see figs. 7-8D; see paragraph 0041 where determines whether the number corresponds to one of the predetermined numbers (such as a customer support number)...; see paragraph 0062 where  subscriber dials a customer service support number, such as "611," to access a customer support call center. The subscriber's mobile device determines locally if the number dialed matches a number stored on the mobile device (block 604). If the number matches, ...; see paragraph 0065 where A customer support call may be intercepted before connecting to a call center, as illustrated in FIG. 6A. A customer support call may also be intercepted and redirected after it has established a connection to the call center.  Note that if the number matches then it is a number for connecting to the call center - in other words, if the number matches, then it is a number that is registered at the remote call center for the connecting to the center; see paragraph 0066 where If the entered number does not match, then the subscriber's call continues (continues with first display)...if the entered number matches an existing number stored on the mobile device, then the mobile device intercepts and redirects the call to a process locally stored on the mobile device (block 804). A message indicating that the call has been intercepted may be displayed on the mobile device (second display)... display instructions for selecting potential solutions (second display);  see also paragraph 0069; see figs. 11A-11C; see fig. 5 and see paragraph 0060 where access the display 504 on a screen 502 by dialing a customer support number)
However, Roundtree does not explicitly teach code to receive a selection of a telephone number via detection of a touch-down event on a touchscreen of a device; 
code to determine, after the touch-down event and prior to detection of a touch-up event corresponding to the touch-down event, whether the telephone number is registered for a business messaging system; and
Kim teaches code to receive a selection of a telephone number via detection of a touch-down event on a touchscreen of a device; (Kim, see figs. 10A-10B; see paragraph 0131 where in response to a user input for selecting several numerals, the controller 190 may search for a phone number that includes the selected numerals, and control the display 130 so that the searched phone number is displayed (determined that it is registered) on the exposed display region 1012. Next, as shown as 1040 of FIG. 10B, if the sensor 180 senses a user input for selecting a call button (touch-up event corresponding to the touch-down/inputs of the phone number), the controller 190 may perform call connection with the searched phone number in response to the user input...)
code to determine, after the touch-down event and prior to detection of a touch-up event corresponding to the touch-down event, whether the telephone number is registered for a business messaging system; and (Kim, see figs. 10A-10B; see paragraph 0131 where in response to a user input for selecting several numerals, the controller 190 may search for a phone number that includes the selected numerals, and control the display 130 so that the searched phone number is displayed (determined that it is registered) on the exposed display region 1012. Next, as shown as 1040 of FIG. 10B, if the sensor 180 senses a user input for selecting a call button (touch-up event corresponding to the touch-down/inputs of the phone number), the controller 190 may perform call connection with the searched phone number in response to the user input...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Rountree and Kim to provide the technique of receiving a selection of a telephone number via detection of a touch-down event on a touchscreen of a device and determining, after the touch-down event and prior to detection of a touch-up event corresponding to the touch-down event, whether the telephone number is registered for a business messaging system of Kim in the system of Roundtree in order to improve the system by allowing the system to search phone numbers and display the searched number before making call connection (Kim, see paragraph 0131).

Regarding claim 20, Roundtree-Kim teaches wherein the code further comprises: code to determine, prior to determining whether the telephone number is registered for the business messaging system, whether the telephone number is associated with a contact of a user of the device based on one or more telephone numbers associated with the contact of the user; and (Roundtree, see figs. 6A-8D; see paragraph 0041 where Subscribers may dial one or more predetermined numbers on their respective mobile device...determines whether the number corresponds to one of the predetermined numbers (such as a customer support number). The phone provides information to the subscriber, and may intercept the call when the number is dialed, after the call has gone through, while the call is on hold, etc. For example, if the number dialed matches a customer support service number, then the mobile device may interrupt the attempted call and display a list of potential solutions to the subscriber's problems on the mobile device...; see paragraph 0062 where subscriber dials a customer service support number, such as "611," to access a customer support call center. The subscriber's mobile device determines locally if the number dialed matches a number stored on the mobile device (block 604). If the number matches, then the mobile device locally intercepts the customer service support call at the mobile device and performs actions at the mobile device (block 608), as described below. In one embodiment, the mobile device may intercept the incoming call and display locally stored content (e.g., series of help screens), or launch a browser to a predetermined webpage via a network connection...; see paragraph 0065 where A customer support call may be intercepted before connecting to a call center, as illustrated in FIG. 6A. A customer support call may also be intercepted and redirected after it has established a connection to the call center.)
code to provide the second display element for initiating communication with the telephone number via the user messaging system, when the telephone number is associated with the contact of the user. (Roundtree, see figs. 6A-8D; see paragraph 0065 where A customer support call may be intercepted before connecting to a call center, as illustrated in FIG. 6A. A customer support call may also be intercepted and redirected after it has established a connection to the call center...if the mobile device determines that the call should be intercepted, then the call is redirected or rerouted back to the mobile device (block 706), where the mobile device displays a list of potential solutions to the subscriber's problems (block 708). Thus, a voice call is converted in to an action on the mobile device. The rerouting can be done by call center software rerouting the call back, or a proxy call center (FIG. 14) reacting to an inbound call with a device push.)

Claims 8-10, 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Roundtree-Kim in view of Morifuku et al. (U.S. PGPub 2013/0115929).

Regarding claim 8, Roundtree teaches A client device comprising: a memory; and at least one processor configured to: determine whether the telephone number is registered at a business messaging system based at least in part on a response received from the server; and (Roundtree, see figs. 7-8D; see paragraph 0041 where Subscribers may dial one or more predetermined numbers on their respective mobile device...determines whether the number corresponds to one of the predetermined numbers (such as a customer support number). The phone provides information to the subscriber, and may intercept the call when the number is dialed, after the call has gone through, while the call is on hold, etc. For example, if the number dialed matches a customer support service number, then the mobile device may interrupt the attempted call and display a list of potential solutions to the subscriber's problems on the mobile device...; see paragraph 0062 where  subscriber dials a customer service support number, such as "611," to access a customer support call center. The subscriber's mobile device determines locally if the number dialed matches a number stored on the mobile device (block 604). If the number matches, then the mobile device locally intercepts the customer service support call at the mobile device and performs actions at the mobile device (block 608), as described below. In one embodiment, the mobile device may intercept the incoming call and display locally stored content (e.g., series of help screens), or launch a browser to a predetermined webpage via a network connection...; see paragraph 0065 where A customer support call may be intercepted before connecting to a call center, as illustrated in FIG. 6A. A customer support call may also be intercepted and redirected after it has established a connection to the call center.  Note that if the number matches then it is a number for connecting to the call center - in other words, if the number matches, then it is a number that is registered at the remote call center for the connecting to the center)
provide a first display element for initiating communication with the telephone number via the business messaging system when the telephone number is registered at the business messaging system, otherwise provide a second display element for initiating communication with the telephone number via a user messaging system. (Roundtree, see figs. 7-8D; see paragraph 0041 where determines whether the number corresponds to one of the predetermined numbers (such as a customer support number)...; see paragraph 0062 where  subscriber dials a customer service support number, such as "611," to access a customer support call center. The subscriber's mobile device determines locally if the number dialed matches a number stored on the mobile device (block 604). If the number matches, ...; see paragraph 0065 where A customer support call may be intercepted before connecting to a call center, as illustrated in FIG. 6A. A customer support call may also be intercepted and redirected after it has established a connection to the call center.  Note that if the number matches then it is a number for connecting to the call center - in other words, if the number matches, then it is a number that is registered at the remote call center for the connecting to the center; see paragraph 0066 where If the entered number does not match, then the subscriber's call continues (continues with first display)...if the entered number matches an existing number stored on the mobile device, then the mobile device intercepts and redirects the call to a process locally stored on the mobile device (block 804). A message indicating that the call has been intercepted may be displayed on the mobile device (second display)...display instructions for selecting potential solutions (second display);  see also paragraph 0069; see figs. 11A-11C; see fig. 5 and see paragraph 0060 where access the display 504 on a screen 502 by dialing a customer support number)
However, Roundtree does not explicitly teach receive a selection of a telephone number on a touchscreen of the client device;
Kim teaches receive a selection of a telephone number on a touchscreen of the client device; (Kim, see figs. 10A-10B; see paragraph 0131 where in response to a user input for selecting several numerals, the controller 190 may search for a phone number that includes the selected numerals, and control the display 130 so that the searched phone number is displayed on the exposed display region 1012. Next, as shown as 1040 of FIG. 10B, if the sensor 180 senses a user input for selecting a call button, the controller 190 may perform call connection with the searched phone number in response to the user input...; see paragraph 0038 where a user input may include at least one of touch input)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Roundtree and Kim to provide the technique of receiving a selection of a telephone number on a touchscreen of the client device of Kim in the system of Roundtree in order to improve the system by allowing the system to search phone numbers and display the searched number before making call connection (Kim, see paragraph 0131).
However, Roundtree-Kim does not explicitly teach transmit an encoded identifier corresponding to the telephone number to a server;
Morifuku teaches transmit an encoded identifier corresponding to the telephone number to a server; (Morifuku, see fig. 3; see paragraph 0037-0040 where use his or her telephone 309 to dial the provided number of activation server 355 and, in response to a prompt from activation server 355, provide the generated code previously received...activation server 355 forwards the code entered (generated) by the user and the telephone number of telephone 309 to application server 320...Upon receipt of the entered code and the telephone number, activating instructions 321 may retrieve the generated code stored for the telephone number...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Roundtree-Kim and Morifuku to provide the technique of transmitting an encoded identifier corresponding to the telephone number to a server of Morifuku in the system of Roundtree-Kim in order to lessen the burden when communicating or transmitting data to a recipient (Morifuku, see paragraph 0002).

Regarding claim 9, Roundtree-Kim-Morifuku teaches wherein the response from the server further comprises a list of telephone numbers that are associated with encoded identifier and that are registered at the business messaging system. (Morifuku, see figs. 3 and 7-8; see paragraph 0037-0040; see paragraph 0076-0077 where determine any telephone numbers associated with the user's account. For example, application server 320 may query profile server 345 to determine any telephone numbers associated with the user name of user 310. In response, profile server 345 may provide a listing of any such telephone numbers...Application server 320 may then communicate this file listing to user 310 including, for example, a telephone number and/or user identifier from which the file was received...)
The motivation regarding to the obviousness to claim 8 also applies to claim 9.

Regarding claim 10, Roundtree-Kim-Morifuku teaches wherein the response from the server further comprises identifying information for a business associated with the telephone number when the telephone number is registered at the business messaging system, and (Morifuku, see figs. 3 and 7-8; see paragraph 0037-0040; see paragraph 0076-0077 where determine any telephone numbers associated with the user's account. For example, application server 320 may query profile server 345 to determine any telephone numbers associated with the user name of user 310. In response, profile server 345 may provide a listing of any such telephone numbers...Application server 320 may then communicate this file listing to user 310 including, for example, a telephone number and/or user identifier from which the file was received...)
the at least one processor is further configured to: display at least a portion of the received identifying information in the first display element. (Kim, see figs. 10A-11B; see paragraph 0131 where in response to a user input for selecting several numerals, the controller 190 may search for a phone number that includes the selected numerals, and control the display 130 so that the searched phone number is displayed on the exposed display region 1012. Next, as shown as 1040 of FIG. 10B, if the sensor 180 senses a user input for selecting a call button, the controller 190 may perform call connection with the searched phone number in response to the user input...; see paragraph 0038 where a user input may include at least one of touch input)
The motivation regarding to the obviousness to claim 8 also applies to claim 10.

Regarding claim 13, Roundtree-Kim-Morifuku teaches wherein the at least one processor is further configured to: receive the selection of the telephone number in response to detection of a touch-down event on a touchscreen of the device; and (Kim, see figs. 10A-10B; see paragraph 0131 where in response to a user input for selecting several numerals, the controller 190 may search for a phone number that includes the selected numerals, and control the display 130 so that the searched phone number is displayed (determined that it is registered) on the exposed display region 1012. Next, as shown as 1040 of FIG. 10B, if the sensor 180 senses a user input for selecting a call button (touch-up event corresponding to the touch-down/inputs of the phone number), the controller 190 may perform call connection with the searched phone number in response to the user input...)
prior to detection of a touch-up event on the touchscreen of the device: initiate determining whether telephone number is associated with the business messaging system. (Kim, see figs. 10A-10B; see paragraph 0131 where in response to a user input for selecting several numerals, the controller 190 may search for a phone number that includes the selected numerals, and control the display 130 so that the searched phone number is displayed (determined that it is registered) on the exposed display region 1012. Next, as shown as 1040 of FIG. 10B, if the sensor 180 senses a user input for selecting a call button (touch-up event corresponding to the touch-down/inputs of the phone number), the controller 190 may perform call connection with the searched phone number in response to the user input...)
The motivation regarding to the obviousness to claim 8 also applies to claim 13.

Regarding claim 14, Roundtree-Kim-Morifuku teaches wherein the at least one processor is further configured to: prior to determining whether the telephone number is registered at the business messaging system: (Roundtree, see figs. 7-8D; see paragraph 0041 where Subscribers may dial one or more predetermined numbers on their respective mobile device...determines whether the number corresponds to one of the predetermined numbers (such as a customer support number). The phone provides information to the subscriber, and may intercept the call when the number is dialed, after the call has gone through, while the call is on hold, etc. For example, if the number dialed matches a customer support service number, then the mobile device may interrupt the attempted call and display a list of potential solutions to the subscriber's problems on the mobile device...; see paragraph 0062 where subscriber dials a customer service support number, such as "611," to access a customer support call center. The subscriber's mobile device determines locally if the number dialed matches a number stored on the mobile device (block 604). If the number matches, then the mobile device locally intercepts the customer service support call at the mobile device and performs actions at the mobile device (block 608), as described below. In one embodiment, the mobile device may intercept the incoming call and display locally stored content (e.g., series of help screens), or launch a browser to a predetermined webpage via a network connection...; see paragraph 0065 where A customer support call may be intercepted before connecting to a call center, as illustrated in FIG. 6A. A customer support call may also be intercepted and redirected after it has established a connection to the call center.)
determine whether the telephone number is associated with a contact of a user of the device based on one or more telephone numbers associated with the contact of the user; and (Roundtree, see figs. 6A-8D; see paragraph 0065 where A customer support call may be intercepted before connecting to a call center, as illustrated in FIG. 6A. A customer support call may also be intercepted and redirected after it has established a connection to the call center...)
when the telephone number is associated with the contact of the user, provide the second display element for initiating communication with the telephone number via the user messaging system. (Roundtree, see figs. 6A-8D; see paragraph 0065 where A customer support call may be intercepted before connecting to a call center, as illustrated in FIG. 6A. A customer support call may also be intercepted and redirected after it has established a connection to the call center...if the mobile device determines that the call should be intercepted, then the call is redirected or rerouted back to the mobile device (block 706), where the mobile device displays a list of potential solutions to the subscriber's problems (block 708). Thus, a voice call is converted in to an action on the mobile device. The rerouting can be done by call center software rerouting the call back, or a proxy call center (FIG. 14) reacting to an inbound call with a device push.)

Regarding claim 16, Roundtree-Kim teaches code to determine whether the telephone number is registered for the business messaging system based on whether the telephone number is included in the list of telephone numbers. (Roundtree, see figs. 7-8D; see paragraph 0041 where determines whether the number corresponds to one of the predetermined numbers (such as a customer support number)...; see paragraph 0062 where  subscriber dials a customer service support number, such as "611," to access a customer support call center. The subscriber's mobile device determines locally if the number dialed matches a number (included in the list) stored on the mobile device (block 604). If the number matches, ...; see paragraph 0065 where A customer support call may be intercepted before connecting to a call center, as illustrated in FIG. 6A. A customer support call may also be intercepted and redirected after it has established a connection to the call center; see paragraph 0066 where If the entered number does not match, then the subscriber's call continues (continues with first display)...if the entered number matches an existing number stored on the mobile device, then the mobile device intercepts and redirects the call to a process locally stored on the mobile device (block 804). A message indicating that the call has been intercepted may be displayed on the mobile device (second display)... display instructions for selecting potential solutions (second display);  see also paragraph 0069; see figs. 11A-11C; see fig. 5 and see paragraph 0060 where access the display 504 on a screen 502 by dialing a customer support number)
However, Roundtree-Kim does not teach wherein the code to determine, prior to the detection of the touch-up event corresponding to the touch-down event, whether the telephone number is registered for the business messaging system comprises: code to generate an encoded identifier of the telephone number;
code to transmit the encoded identifier to a server; 
code to receive, from the server, a response that comprises a list of telephone numbers that are associated with the encoded identifier and that are registered for the business messaging system; and
Morifuku teaches wherein the code to determine, prior to the detection of the touch-up event corresponding to the touch-down event, whether the telephone number is registered for the business messaging system comprises: code to generate an encoded identifier of the telephone number; (Morifuku, see fig. 3; see paragraph 0037-0040 where use his or her telephone 309 to dial the provided number of activation server 355 and, in response to a prompt from activation server 355, provide the generated code previously received... forward the code entered (generated) by the user and the telephone number of telephone 309 to application server 320...Upon receipt of the entered code and the telephone number, activating instructions 321 may retrieve the generated code stored for the telephone number...)
code to transmit the encoded identifier to a server; (Morifuku, see fig. 3; see paragraph 0037-0040 where use his or her telephone 309 to dial the provided number of activation server 355 and, in response to a prompt from activation server 355, provide the generated code previously received...activation server 355 forwards the code entered (generated) by the user and the telephone number of telephone 309 to application server 320...Upon receipt of the entered code and the telephone number, activating instructions 321 may retrieve the generated code stored for the telephone number...)
code to receive, from the server, a response that comprises a list of telephone numbers that are associated with the encoded identifier and that are registered for the business messaging system; and (Morifuku, see figs. 3 and 7-8; see paragraph 0037-0040; see paragraph 0076-0077 where determine any telephone numbers associated with the user's account. For example, application server 320 may query profile server 345 to determine any telephone numbers associated with the user name of user 310. In response, profile server 345 may provide a listing of any such telephone numbers...Application server 320 may then communicate this file listing to user 310 including, for example, a telephone number and/or user identifier from which the file was received...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Rountree-Kim and Morifuku to provide the technique of determining, prior to the detection of the touch-up event corresponding to the touch-down event, whether the telephone number is registered for the business messaging system comprises: code to generate an encoded identifier of the telephone number, transmitting the encoded identifier to a server and receiving, from the server, a response that comprises a list of telephone numbers that are associated with the encoded identifier and that are registered for the business messaging system of Morifuku in the system of Rountree-Kim in order to lessen the burden when communicating or transmitting data to a recipient (Morifuku, see paragraph 0002).

Regarding claim 17, Roundtree-Kim-Morifuku teaches wherein the response from the server further comprises identifying information for a business associated with the telephone number when the telephone number is registered for the business messaging system, and (Morifuku, see figs. 3 and 7-8; see paragraph 0037-0040; see paragraph 0076-0077 where determine any telephone numbers associated with the user's account. For example, application server 320 may query profile server 345 to determine any telephone numbers associated with the user name of user 310. In response, profile server 345 may provide a listing of any such telephone numbers...Application server 320 may then communicate this file listing to user 310 including, for example, a telephone number and/or user identifier from which the file was received...)
wherein the code further comprises code to display at least a portion of the received identifying information in the first display element. (Kim, see figs. 10A-11B; see paragraph 0131 where in response to a user input for selecting several numerals, the controller 190 may search for a phone number that includes the selected numerals, and control the display 130 so that the searched phone number is displayed on the exposed display region 1012. Next, as shown as 1040 of FIG. 10B, if the sensor 180 senses a user input for selecting a call button, the controller 190 may perform call connection with the searched phone number in response to the user input...; see paragraph 0038 where a user input may include at least one of touch input)
The motivations regarding to the obviousness to claims 15 and 16 also apply to claim 17.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Roundtree-Kim-Morifuku in view of Flynn (U.S. PGPub 2015/0341752).

Regarding claim 11, Roundtree-Kim-Morifuku teaches all the features of claim 8. However, Roundtree-Kim-Morifuku does not explicitly teach wherein the response from the server further comprises an indication of at least one geographic area in which the business messaging system has been activated for the telephone number, and the at least one processor is further configured to:
determine whether a current location of the device is within the indicated at least one geographic area; and
when the current location is not within the indicated at least one geographic area, provide the second display element for initiating communication with the telephone number via the user messaging system.
Flynn teaches wherein the response from the server further comprises an indication of at least one geographic area in which the business messaging system has been activated for the telephone number, and the at least one processor is further configured to: (Flynn, see figs. 18j- 18P A location; see also figs. 18Q-18S; see paragraph 0133 where blinking glow 234 around a phone button 240 may let the user know their choice before going to the Second Call Screen (11) (FIG. 18Q). In some embodiments the phone number may be displayed. A color glow 242 may indicate distance from the user's current location; see claim 1 where Receiving, with the global positioning system receiver, a mobile device location; Transmitting, with the mobile communication device through the radio-frequency circuitry to the server, a query requesting location specific vendor information; Receiving, from said server, a result from the query with multiple vendors each having an associated vendor location...)
determine whether a current location of the device is within the indicated at least one geographic area; and (Flynn, see figs. 18j- 18P A location; see also figs. 18Q-18S; see paragraph 0133 where blinking glow 234 around a phone button 240 may let the user know their choice before going to the Second Call Screen (11) (FIG. 18Q). In some embodiments the phone number may be displayed. A color glow 242 may indicate distance from the user's current location; see claim 1 where Receiving, with the global positioning system receiver, a mobile device location; Transmitting, with the mobile communication device through the radio-frequency circuitry to the server, a query requesting location specific vendor information; Receiving, from said server, a result from the query with multiple vendors each having an associated vendor location...; see paragraph 0097 where to vendors located throughout a certain radius predetermined by the user)
when the current location is not within the indicated at least one geographic area, provide the second display element for initiating communication with the telephone number via the user messaging system. (Flynn, see figs. 18j- 18P A location; see also figs. 18Q-18S; see paragraph 0133 where blinking glow 234 around a phone button 240 may let the user know their choice before going to the Second Call Screen (11) (FIG. 18Q). In some embodiments the phone number may be displayed. A color glow 242 may indicate distance from the user's current location; see claim 1 where Receiving, with the global positioning system receiver, a mobile device location; Transmitting, with the mobile communication device through the radio-frequency circuitry to the server, a query requesting location specific vendor information; Receiving, from said server, a result from the query with multiple vendors each having an associated vendor location...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Roundtree-Kim-Morifuku and Flynn to provide the technique of an indication of at least one geographic area in which the business messaging system has been activated for the telephone number, determining whether a current location of the device is within the indicated at least one geographic area and when the current location is not within the indicated at least one geographic area, providing the second display element for initiating communication with the telephone number via the user messaging system of Flynn in the system of Roundtree-Kim-Morifuku in order to maximize the available information and customize them as appropriate (Flynn, see paragraph 0005).

Regarding claim 18, Roundtree-Kim-Morifuku teaches all the features of claim 16. However, Roundtree-Kim-Morifuku does not explicitly teach wherein the response from the server further comprises an indication of at least one geographic area in which the business messaging system has been activated for the telephone number, and wherein the code to provide comprises:
code to determine whether a current location of the device is within the indicated at least one geographic area; and
code to provide the second display element for initiating communication with the telephone number via the user messaging system, when the current location is not within the indicated at least one geographic area.
Flynn teaches wherein the response from the server further comprises an indication of at least one geographic area in which the business messaging system has been activated for the telephone number, and wherein the code to provide comprises: (Flynn, see figs. 18j- 18P A location; see also figs. 18Q-18S; see paragraph 0133 where blinking glow 234 around a phone button 240 may let the user know their choice before going to the Second Call Screen (11) (FIG. 18Q). In some embodiments the phone number may be displayed. A color glow 242 may indicate distance from the user's current location; see claim 1 where Receiving, with the global positioning system receiver, a mobile device location; Transmitting, with the mobile communication device through the radio-frequency circuitry to the server, a query requesting location specific vendor information; Receiving, from said server, a result from the query with multiple vendors each having an associated vendor location...)
code to determine whether a current location of the device is within the indicated at least one geographic area; and (Flynn, see figs. 18j- 18P A location; see also figs. 18Q-18S; see paragraph 0133 where blinking glow 234 around a phone button 240 may let the user know their choice before going to the Second Call Screen (11) (FIG. 18Q). In some embodiments the phone number may be displayed. A color glow 242 may indicate distance from the user's current location; see claim 1 where Receiving, with the global positioning system receiver, a mobile device location; Transmitting, with the mobile communication device through the radio-frequency circuitry to the server, a query requesting location specific vendor information; Receiving, from said server, a result from the query with multiple vendors each having an associated vendor location...; see paragraph 0097 where to vendors located throughout a certain radius predetermined by the user)
code to provide the second display element for initiating communication with the telephone number via the user messaging system, when the current location is not within the indicated at least one geographic area. (Flynn, see figs. 18j- 18P A location; see also figs. 18Q-18S; see paragraph 0133 where blinking glow 234 around a phone button 240 may let the user know their choice before going to the Second Call Screen (11) (FIG. 18Q). In some embodiments the phone number may be displayed. A color glow 242 may indicate distance from the user's current location; see claim 1 where Receiving, with the global positioning system receiver, a mobile device location; Transmitting, with the mobile communication device through the radio-frequency circuitry to the server, a query requesting location specific vendor information; Receiving, from said server, a result from the query with multiple vendors each having an associated vendor location...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Rountree-Kim-Morifuku and Flynn to provide the technique of an indication of at least one geographic area in which the business messaging system has been activated for the telephone number, determining whether a current location of the device is within the indicated at least one geographic area and when the current location is not within the indicated at least one geographic area, providing the second display element for initiating communication with the telephone number via the user messaging system of Flynn in the system of Rountree-Kim-Morifuku in order to maximize the available information and customize them as appropriate (Flynn, see paragraph 0005).

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Roundtree-Kim-Morifuku in view of Oberoi et al. (U.S. PGPub 2012/0072261).

Regarding claim 12, Roundtree-Kim-Morifuku teaches all the features of claim 8.  However, Roundtree-Kim-Morifuku does not explicitly teach wherein the response from the server further comprises a list of randomized device identifiers granted access to initiate communication with the telephone number via the business messaging system, and the at least one processor is further configured to:
when a randomized device identifier of the device is not included in the list of randomized device identifiers, provide the second display element for initiating communication with the telephone number via the user messaging system.
Oberoi teaches wherein the response from the server further comprises a list of randomized device identifiers granted access to initiate communication with the telephone number via the business messaging system, and the at least one processor is further configured to: (Oberoi, see figs. 29 and 30; see paragraph 0148 where the page displays the call list applicable to the run 2930…system selects phone numbers from the phone list in random ...does not want to call people that have been recently surveyed...multiple runs of the same poll will select a different random set of phone numbers for each run...)
when a randomized device identifier of the device is not included in the list of randomized device identifiers, provide the second display element for initiating communication with the telephone number via the user messaging system. (Oberoi, see figs. 29 and 30; see paragraph 0148 where the page displays the call list applicable to the run 2930…system selects phone numbers from the phone list in random ...does not want to call people that have been recently surveyed...multiple runs of the same poll will select a different random set of phone numbers for each run...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Roundtree-Kim-Morifuku and Oberoi to provide the technique of the response from the server further comprises a list of randomized device identifiers granted access to initiate communication with the telephone number via the business messaging system and when a randomized device identifier of the device is not included in the list of randomized device identifiers, provide the second display element for initiating communication with the telephone number via the user messaging system of Oberoi in the system of Roundtree-Kim-Morifuku in order to automate systems to efficiently conduct and reduce the cost of calling or collecting information from consumers or users (Oberoi, see paragraphs 0073-0075).

Regarding claim 19, Roundtree-Kim-Morifuku teaches all the features of claim 16.  However, Roundtree-Kim-Morifuku does not explicitly teach wherein the response from the server further comprises a list of randomized device identifiers granted access to initiate communication with the telephone number via the business messaging system, and
the code to provide further comprises code to provide the second display element for initiating communication with the telephone number via the user messaging system, when a randomized device identifier of the device is not included in the list of randomized device identifiers.
Oberoi teaches wherein the response from the server further comprises a list of randomized device identifiers granted access to initiate communication with the telephone number via the business messaging system, and (Oberoi, see figs. 29 and 30; see paragraph 0148 where the page displays the call list applicable to the run 2930…system selects phone numbers from the phone list in random ...does not want to call people that have been recently surveyed...multiple runs of the same poll will select a different random set of phone numbers for each run...)
the code to provide further comprises code to provide the second display element for initiating communication with the telephone number via the user messaging system, when a randomized device identifier of the device is not included in the list of randomized device identifiers. (Oberoi, see figs. 29 and 30; see paragraph 0148 where the page displays the call list applicable to the run 2930…system selects phone numbers from the phone list in random ...does not want to call people that have been recently surveyed...multiple runs of the same poll will select a different random set of phone numbers for each run...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Rountree-Kim-Morifuku and Oberoi to provide the technique of the response from the server further comprises a list of randomized device identifiers granted access to initiate communication with the telephone number via the business messaging system and when a randomized device identifier of the device is not included in the list of randomized device identifiers, provide the second display element for initiating communication with the telephone number via the user messaging system of Oberoi in the system of Rountree-Kim-Morifuku in order to automate systems to efficiently conduct and reduce the cost of calling or collecting information from consumers or users (Oberoi, see paragraphs 0073-0075).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG VANG/Primary Examiner, Art Unit 2443